Citation Nr: 1004492	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling 
for degenerative changes and residuals of a lateral 
menisectomy of the left knee.


REPRESENTATION

Appellant represented by:	Marc J. Tannen


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's left 
knee disability has been manifested by effusion in the 
joint, frequent locking and degenerative changes of the 
joint shown on x-ray; and some limitation of flexion and 
extension.

2.  At no point during the appeal has the Veteran's left 
knee been ankylosed; nor has there been objective evidence 
of lateral instability, recurrent subluxation, flexion 
limited to 45 degrees, extension limited to 15 degrees, or 
evidence of malunion of the tibia or fibula.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
left menisectomy with locking and effusions are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2009).

2.  The criteria for a 10 percent rating for traumatic 
arthritis of the left knee are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.

Prior to the initial adjudication of this claim, a letter 
dated in October 2006 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio, at 187.  The letter informed the Veteran of how 
effective dates are assigned, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from May 2006 to August 2007.  The Veteran was 
afforded VA medical examinations for his knee disability in 
November 2006 and September 2008.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Increased Rating

As noted above, the Veteran claims that his service-
connected knee disability is more disabling than currently 
evaluated.  For historical purposes, it is noted that 
service connection was established for this disability in an 
August 1976 rating decision, based in part on a review of 
the service treatment records that showed that the Veteran 
underwent a left lateral meniscectomy was performed in 
August 1973 following an injury suffered earlier that year.  

In September 2006, the RO in St. Petersburg received the 
Veteran's current claim for an increased rating for his knee 
disability.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
apply, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has been established and 
an increase in the disability rating is at issue, the 
present disability level is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in an increased rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It 
is possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.

When there is some limitation of motion of the specific 
joint or joints involved that is noncompensable (0 percent) 
under the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint 
(like the knee, see 38 C.F.R. § 4.45) or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; and extremely 
unfavourable flexion at an angle of 45 degrees or more, is 
to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment 
of the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for 
removal of semilunar cartilage that is symptomatic.  38 
C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 
degrees is rated noncompensably (0 percent) disabling; 
flexion of the leg limited to 45 degrees is rated 10 percent 
disabling; flexion of the leg limited to 30 degrees is rated 
20 percent disabling; and flexion of the leg limited to 15 
degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same 
knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 
degrees is rated 20 percent disabling; extension of the leg 
limited to 20 degrees is rated 30 percent disabling; 
extension of the leg limited to 30 degrees is rated 40 
percent disabling; and extension of the leg limited to 45 
degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same 
knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Turning to the relevant evidence of record, the Veteran 
complained of knee pain in a May 2006 VA appointment.  He 
stated he had pain in his left knee since 1972 and reported 
two surgeries.  He described the pain as a five or six out 
of ten and was worse when walking or bending.  He did not 
take any medications for the pain.  

A May 2006 x-ray revealed that there were mild degenerative 
changes in the left medial tibial compartment.  There were 
moderate degenerative changes in the left patellofemoral 
compartment.  

In June 2006 the Veteran had an independent medical 
examination.  The Veteran reported receiving a cortisone 
injection in his left knee a week prior which gave him 
minimal relief.  He was also given a CTI brace and it was 
suggested that the Veteran have a consultation to discuss a 
total knee arthroplasty.  He reported ongoing pain and 
stiffness in his knee.  The examiner reported that the 
Veteran had a history of knee surgery including medial and 
lateral meniscectomies.

Upon examination the Veteran's knee demonstrated evidence of 
a knee effusion.  There was crepitation in the patella 
femoral joint.  The Veteran had generalized joint tenderness 
throughout the knee joint.  There was increased glide in the 
anterior drawer with some laxity present.  The posterior 
drawer was within normal limits.  There was no warmth or 
erythema.  There were no skin changes in his leg and his 
sensation was intact.  X-ray imaging demonstrated evidence 
of moderate tri-compartmental degenerative arthrosis with 
joint space narrowing.  There were no acute abnormalities.  
The examiner found that the Veteran had significant 
osteoarthritis in his left knee which may require a total 
knee arthroplasty to treat his ongoing pain.   

The Veteran was afforded a VA C&P examination in November 
2006.  The Veteran's knee had no effusions, deformity, 
instability, weakness, incoordination, subluxation, or 
dislocation.  The Veteran complained of his left knee giving 
way, experiencing stiffness, and decreased speed of joint 
motion.  The Veteran indicated he had locking episodes daily 
or more often, repeated effusions, and severe weekly flare-
ups that last one to two days.  Flare ups were caused by 
cold temperatures, walking, wrong turn, and walking up 
steps.  He used hot and cold to alleviate them.  The Veteran 
experienced inflammation indicating he felt warmth, 
swelling, and tenderness.  

The Veteran indicated he could only stand for 15 to 30 
minutes.  He reported using a knee brace at all times.  
Range of motion (ROM) testing was conducted on the Veteran's 
left knee.  He had active ROM from 0 to 108 degrees and 
passive ROM from 0 to 108 degrees.  The Veteran had pain 
with both active and passive movement and after repetitive 
use.  There was no additional loss of motion with repetitive 
use of the joint.  X-ray images revealed mild degenerative 
changes in the left medial tibial compartment.  There was 
moderate change in the left patellofemoral compartment.  The 
Veteran was not employed and not retired and indicated that 
his knee contributed to his unemployment.  The Veteran 
indicated that his left knee disability had a moderate 
effect on chores, prevented exercises, and had a mild effect 
on traveling and driving.  

The Veteran's private doctor wrote a letter dated in 
December 2007 indicating that he thought the Veteran was an 
excellent candidate for a knee joint replacement.  He stated 
that the Veteran's injury consisted of degenerative 
arthritis of his left knee with a valgus deformity.  X-rays 
revealed significant narrowing of the lateral joint space.  
The doctor also indicated that the Veteran's arthritis had 
resulted in progressively worsening pain.

The Veteran was afforded another C&P examination in 
September 2008.  Upon examination the Veteran's left knee 
revealed no deformity.  It did not give way and was not 
unstable.  The Veteran experienced pain, stiffness, 
weakness, decreased speed of joint motion, swelling, and 
flare ups.  The Veteran indicated that he had severe flare 
ups weekly which lasted one to two days.  They were caused 
by stairs, walking long distances, standing for a long 
period of time, and getting in and out of the car.  The 
Veteran indicated that they were relieved by medication, 
rest, and activity modification.  Flare ups caused the 
Veteran to experience diminished ability to stand and walk 
for long periods.  The Veteran was unable to stand for more 
than a few minutes and could only walk a quarter mile.  He 
wore a knee brace at all times.  He experienced constant 
effusions.

The examiners findings included medial and lateral joint 
line tenderness, weakness on knee extension and knee 
flexion, and guarding of movement.  The Veteran had 
crepitation, grinding, and subpatellar tenderness but no 
signs of instability.  Range of motion testing on the 
Veteran's left knee revealed left knee flexion from 5 to 90 
degrees, with extension limited to five degrees.  There was 
objective evidence of pain following repetitive motion, but 
no additional limitations from repetition.  There was no 
ankylosis of the knee.  The Veteran resisted movement during 
passive range of motion testing.  

X-ray imaging revealed moderate tricompartmental 
degenerative changes.  The Veteran's knee disability 
prevented chores, exercise, and sports.  It had a severe 
effect on shopping, recreation, traveling, bathing, and 
driving.  There was a moderate effect on dressing and 
toileting and a mild effect on grooming.  The Veteran was 
diagnosed with left knee degenerative disease. 

In light of the evidence, the Veteran is entitled to an 
additional, separate, 20 percent rating under Diagnostic 
code 5258.  He has a history of meniscus surgery.  He was 
noted to have effusions in his June 2006 private medical 
examination and in his September 2008 C&P examination.  The 
Veteran reported severe weekly locking episodes in his left 
knee in both the November 2006 and September 2008 C&P 
examinations.  There is no indication during the claims 
period, prior to the June 2006 examination, that the Veteran 
experienced effusions or locking.

The Board notes that to grant a 10 percent rating for 
traumatic arthritis in addition to the 20 percent for the 
meniscal tear does not violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  Diagnostic Code 5010 contemplates 
limitation of motion of the leg, whereas DC 5258 considers 
pain, swelling, and locking in the joint.  As separate 
manifestations exist, separate ratings are appropriate.

The Veteran is not entitled to a rating under any other 
Diagnostic Code.  He has not experienced any ankylosis of 
the knee or instability.  The Veteran's extension of his 
left knee is limited to five degrees, but this would be 
rated noncompensably.  He does not have flexion limited to 
45 degrees.  Additionally there is no evidence of malunion 
of the tibia and fibula.


ORDER

Entitlement to a rating of 20 percent, and no higher, for 
the residuals of a menisectomy with locking and effusions is 
granted effective June 19, 2006.

Entitlement to a 10 percent rating for traumatic arthritis 
is continued.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


